Case 1:19-cv-10447-AT Document 30 Filceée6me—Regei=oi—

  

SCHWARTZ PERRY aaa
ELECTRONICALLY FILED
3 PARK AVENUE, 27™ FL. NEW YORK, NE

T: 212.889.6565 | F: 212.779.8208 | SPHI DOC ft:

DATE FILED: 6/8/2020

 

June 8, 2020

Via ECF

Hon. Analisa Torres

United States District Court, Southern District of New York
500 Pearl Street, Courtroom 15D

New York, New York 10007

Re: Kim Brown Terry v. Sebela Pharmaceuticals, Inc., ef al.
Docket 1:19-cv-10447-AT

Dear Judge Torres:

We represent the Plaintiff in the above-referenced matter and write jointly with defense
counsel, to request an adjournment of the initial pretrial conference that is presently scheduled to
take place via telephonic conference on June 17, 2020 at 11:20 pm.

The reason for the requested adjournment is that the matter is presently scheduled for
mediation on July 14, having been adjourned from April 3, 2020 to May 4, 2020 June 4, 2020 and
now July 14th as a result of circumstances surrounding the Covid19 pandemic, including but not
limited to travel restrictions for Defendants’ out-of-state representatives. The parties continue to
believe that it is in the best interest of a successful mediation to dedicate our time and resources
towards meaningful settlement discussions, which are ongoing, and the upcoming mediation as

opposed to the more costly discovery that would commence immediately upon completion of the
pretrial conference.

This is the third request for an adjournment of the initial pre-trial conference.
We thank the Court for its consideration of this matter.

ae ; tfully,
GRANTED. The initial pretrial conference scheduled for June eS eo

17, 2020 is ADJOURNED to August 6, 2020, at 11:00 a.m. By
July 30, 2020 the parties shall submit their joint letter and

DAV™** ©. PERRY
proposed case management plan.

The conference will be held telephonically, and the parties are
directed to use the call-in infol mation previously provided.

SO ORDERED.

Dated: June 8, 2020 O}-

New York, New York
ANALISA TORRES
United States District Judge

 
